Exhibit 10.1
EXECUTION VERSION
EXCHANGE AGREEMENT
(Unrestricted Stock)
                                              (including any other persons or
entities exchanging Notes hereunder for whom the undersigned Holder holds
contractual and investment authority, the “Holder”) enters into this Exchange
Agreement (the “Agreement”) with Hercules Offshore, Inc. (the “Company”) on June
___, 2009 whereby the Holder will exchange (the “Exchange”) the Company’s 3.375%
Convertible Senior Notes due 2038 (the “Notes”) for shares of the Company’s
common stock, par value $0.01 per share (the “Common Stock”), and a cash
payment.
     On and subject to the terms hereof, the parties hereto agree as follows:
Article I: Exchange of the Notes for Common Stock
     The Holder hereby agrees to exchange and deliver to the Company the
following Notes, and in exchange therefor the Company hereby agrees to issue to
the Holder the number of shares of Common Stock described below and to pay in
cash the following amount for accrued but unpaid interest on such Notes:
Principal Amount of Notes to be Exchanged: $                     (the “Exchanged
Notes”).
Number of Shares of Common Stock to be issued in Exchange:
                     shares (the “Shares”).
Cash Payment for Accrued Interest on Exchanged Notes: $                    .
     The Holder shall deliver or cause to be delivered to the Company all right,
title and interest in and to the Exchanged Notes free and clear of any mortgage,
lien, pledge, charge, security interest, encumbrance, title retention agreement,
option, equity or other adverse claim thereto, together with any documents of
conveyance or transfer that the Company may deem necessary or desirable to
transfer to and confirm in the Company all right, title and interest in and to
the Exchanged Notes. The closing of the Exchange (including the delivery of the
Exchanged Notes to the Company and the delivery of the Shares to the Holder)
shall occur no later than three business days after the date of this Agreement
(assuming the timely delivery of the Exchanged Notes).
Article II: Covenants, Representations and Warranties of the Holder
     The Holder hereby covenants as follows, and makes the following
representations and warranties, each of which is and shall be true and correct
on the date hereof and at the closing of the Exchange, to the Company, Lazard
Frères & Co. LLC and Lazard Capital Markets LLC, and all such covenants,
representations and warranties shall survive the Exchange.
     Section 2.1 Power and Authorization. The Holder is duly organized, validly
existing and in good standing, and has the power, authority and capacity to
execute and deliver this Agreement, to perform its obligations hereunder, and to
consummate the Exchange contemplated hereby. If the Holder that is signatory
hereto is executing this Agreement to effect the exchange of Exchanged Notes
beneficially owned by one or more other persons or entities (who are thus
included in the definition of “Holder” hereunder), (a) such signatory Holder has
all requisite discretionary authority to enter into this Agreement on behalf of,
and bind, each other person or entity that is a beneficial owner of Exchanged
Notes, and (b) Schedule A to this Agreement is a true, correct and complete list
of (i) the name of each person or entity delivering (as beneficial owner)
Exchanged Notes hereunder, (ii) the principal amount of such party’s Exchanged
Notes, (iii) the number of shares of Common Stock to be issued to such party in
respect of its Exchanged Notes, and (iv) the amount of the cash payment to be
made to such party in respect of the accrued interest on its Exchanged Notes.
     Section 2.2 Valid and Enforceable Agreement; No Violations. This Agreement
has been duly executed and delivered by the Holder and constitutes a legal,
valid and binding obligation of the Holder,

 



--------------------------------------------------------------------------------



 



enforceable against the Holder in accordance with its terms, except that such
enforcement may be subject to (a) bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting or relating to enforcement of
creditors’ rights generally, and (b) general principles of equity. This
Agreement and consummation of the Exchange will not violate, conflict with or
result in a breach of or default under (i) the Holder’s organizational
documents, (ii) any agreement or instrument to which the Holder is a party or by
which the Holder or any of its assets are bound, or (iii) any laws, regulations
or governmental or judicial decrees, injunctions or orders applicable to the
Holder.
     Section 2.3 Title to the Notes. The Holder is the sole legal and beneficial
owner of the Exchanged Notes, and the Holder has good, valid and marketable
title to the Exchanged Notes, free and clear of any mortgage, lien, pledge,
charge, security interest, encumbrance, title retention agreement, option,
equity or other adverse claim thereto (collectively, “Liens”) (other than
pledges or security interests that the Holder may have created in favor of a
prime broker under and in accordance with its prime brokerage agreement with
such broker). The Holder has not, in whole or in part, except as described in
the preceding sentence, (a) assigned, transferred, hypothecated, pledged or
otherwise disposed of any of the Exchanged Notes or its rights in the Exchanged
Notes, or (b) given any person or entity any transfer order, power of attorney
or other authority of any nature whatsoever with respect to the Exchanged Notes.
Upon the Holder’s delivery of the Exchanged Notes to the Company pursuant to the
Exchange, the Exchanged Notes shall be free and clear of all Liens created by
the Holder.
     Section 2.4 Accredited Investor. The Holder is an “accredited investor”
within the meaning of Rule 501 of Regulation D promulgated under the Securities
Act of 1933, as amended (the “Securities Act”), and has sufficient experience in
business, financial and investment matters to enable it to evaluate the risks
involved in the exchange of the Exchanged Notes for the Shares and to make an
informed investment decision with respect to the Exchange and such acquisition.
The Holder acknowledges that the Company makes no representation regarding the
value of the Exchanged Notes or the Shares.
     Section 2.5 Tax Consequences of the Exchange. The Holder understands that
the tax consequences of the Exchange will depend in part on its own tax
circumstances. The Holder acknowledges that it must consult its own tax adviser
about the federal, foreign, state and local tax consequences peculiar to its
circumstances.
     Section 2.6 No Affiliates or 5% Stockholder Status. The Holder is not, and
has not been during the consecutive three month period preceding the date
hereof, an “affiliate” within the meaning of Rule 144 promulgated under the
Securities Act (an “Affiliate”) of the Company. The Holder has no affirmative
knowledge that it acquired any of the Exchanged Notes, directly or indirectly,
from an Affiliate of the Company. The Holder and its Affiliates collectively own
and will own as of the date of the closing of the Exchange (but without giving
effect to the Exchange) less than 5% of the outstanding shares of Common Stock.
     Section 2.7 No Illegal Transactions. The Holder has not, directly or
indirectly, and no person acting on behalf of or pursuant to any understanding
with the Holder has, engaged in any transactions in the securities of the
Company (including, without limitation, any Short Sales (as defined below)
involving any of the Company’s securities) since the time that such Holder was
first contacted by either the Company, Lazard Frères & Co. LLC or Lazard Capital
Markets LLC or any other person regarding an investment in the Company. Such
Holder covenants that neither it nor any person acting on its behalf or pursuant
to any understanding with such Holder will engage, directly or indirectly, in
any transactions in the securities of the Company (including Short Sales) prior
to the time the transactions contemplated by this Agreement are publicly
disclosed. “Short Sales” include, without limitation, all “short sales” as
defined in Rule 200 of Regulation SHO promulgated under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and all types of direct and
indirect stock pledges, forward sale contracts, options, puts, calls, short
sales, swaps, derivatives and similar arrangements (including on a total return
basis), and sales and other transactions through non-U.S. broker-dealers or
foreign regulated brokers. Solely for purposes of this Section 2.7, subject to
the Holder’s compliance with its obligations under the U.S. federal securities
laws and the Holder’s internal policies, “Holder” shall not

2



--------------------------------------------------------------------------------



 



be deemed to include any subsidiaries or affiliates of the Holder that are
effectively walled off by appropriate “Chinese Wall” information barriers
approved by the Holder’s legal or compliance department (and thus have not been
privy to any information concerning the Exchange).
     Section 2.8 Adequate Information; No Reliance. The Holder acknowledges and
agrees that (a) the Holder has been furnished with all materials it considers
relevant to making an investment decision to enter into the Exchange, (b) the
Holder has had a full opportunity to ask questions of the Company concerning the
Company, its business, operations, financial performance, financial condition
and prospects, and the terms and conditions of the Exchange, and (c) the Holder
is not relying, and has not relied, upon any statement, advice (whether legal,
tax, financial, accounting or other), representation or warranty made by the
Company or any of its affiliates or representatives including, without
limitation, Lazard Frères & Co. LLC and Lazard Capital Markets LLC, except for
(i) the publicly available filings made by the Company with the Securities and
Exchange Commission under the Exchange Act, (ii) a draft press release or form
of Current Report on Form 8-K of the Company disclosing, among other things, the
material terms of the Exchange and certain other matters concerning the Company,
the substance of which will be publicly issued or filed with the SEC in
accordance with Section 3.5 below, and (iii) the representations and warranties
made by the Company in this Agreement.
Article III: Covenants, Representations and Warranties of the Company
     The Company hereby covenants as follows, and makes the following
representations and warranties, each of which is and shall be true and correct
on the date hereof and at the closing of the Exchange, to the Holder, Lazard
Frères & Co. LLC and Lazard Capital Markets LLC, and all such covenants,
representations and warranties shall survive the Exchange.
     Section 3.1 Power and Authorization. The Company is duly incorporated,
validly existing and in good standing, and has the power, authority and capacity
to execute and deliver this Agreement, to perform its obligations hereunder, and
to consummate the Exchange contemplated hereby.
     Section 3.2 Valid and Enforceable Agreement; No Violations. This Agreement
has been duly executed and delivered by the Company and constitutes a legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforcement may be subject to
(a) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally, and
(b) general principles of equity. This Agreement and consummation of the
Exchange will not violate, conflict with or result in a breach of or default
under (i) the Company’s charter or bylaws, (ii) any agreement or instrument to
which the Company is a party or by which the Company or any of its assets are
bound, or (iii) any laws, regulations or governmental or judicial decrees,
injunctions or orders applicable to the Company.
     Section 3.3 Valid Issuance of the Common Stock. The Shares (a) are duly
authorized and, upon their issuance pursuant to the Exchange against delivery of
the Exchanged Notes, will be validly issued, fully paid and non-assessable,
(b) will be issued in compliance with all pre-emptive, participation, rights of
first refusal and other similar rights applicable to the Shares, and (c)
assuming the accuracy of the Holder’s representations and warranties hereunder,
(i) will be issued in the Exchange exempt from the registration requirements of
the Securities Act pursuant to Section 4(2) of the Securities Act, (ii) will be
free of any restrictions on resale by the Holder pursuant to Rule 144
promulgated under the Securities Act, and (iii) will be issued in compliance
with all applicable state and federal laws concerning the issuance of the
Shares. Subject to the accuracy of the representations and warranties of the
Holder hereunder, the Company will take all actions necessary to issue Shares
that are freely tradable on each national securities exchange and/or automated
quotation system on which the Common Stock is then listed without restriction
and without restrictive legends.
     Section 3.4 Listing. When issued in the Exchange, the Shares shall be
listed or quoted on each national securities exchange and automated quotation
system upon which the Common Stock is then listed.

3



--------------------------------------------------------------------------------



 



     Section 3.5 Disclosure. On or before the first business day following the
date of this Agreement, the Company shall issue a publicly available press
release or file with the SEC a Current Report on Form 8-K disclosing in
substance all of the material information contained in the drafts referenced in
Section 2.8(c)(ii) hereof.
Article IV: Miscellaneous
     Section 4.1 Entire Agreement. This Agreement and any documents and
agreements executed in connection with the Exchange embody the entire agreement
and understanding of the parties hereto with respect to the subject matter
hereof and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.
     Section 4.2 Construction. References in the singular shall include the
plural, and vice versa, unless the context otherwise requires. References in the
masculine shall include the feminine and neuter, and vice versa, unless the
context otherwise requires. Headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meanings of the
provisions hereof. Neither party, nor its respective counsel, shall be deemed
the drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all language in all parts of this Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.
     Section 4.3 Governing Law. This Agreement shall in all respects be
construed in accordance with and governed by the substantive laws of the State
of New York, without reference to its choice of law rules.
     Section 4.4 Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Any counterpart or other signature
hereon delivered by facsimile shall be deemed for all purposes as constituting
good and valid execution and delivery of this Agreement by such party.
     Section 4.5 Confidentiality. Except as otherwise required by law or
applicable stock exchange rule, the Holder agrees to keep this Agreement and its
terms and conditions confidential. Except as otherwise required by law or
applicable stock exchange rule, the Company shall not disclose the identity of
the Holder. Notwithstanding the foregoing, the Company and the Holder (and each
employee, representative or agent thereof) may disclose to any and all persons,
without limitation of any kind, the tax treatment and tax structure of the
transaction contemplated by this Agreement and all materials of any kind related
thereto, provided that this clause shall not permit any person to disclose the
name of, or otherwise disclose the identity of, any party to such transaction or
to disclose confidential commercial information with respect to such
transaction.
[signature page follows]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to
be executed as of the date first above written.

              “HOLDER”:   “COMPANY”:
 
                    HERCULES OFFSHORE, INC.          
 
           
By:
      By:    
 
           
Name:
      Name:    
 
           
Title:
      Title:    
 
           

[Signature Page to Exchange Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Exchanging Beneficial Owners

                            Name of     Principal Amount of     Number of Shares
of           Beneficial Owner     Exchanged Notes     Common Stock     Cash
Payment                                                                        
                                                                               
                                                                               
           

A-1